196 P.3d 138 (2008)
164 Wash.2d 1024
Josie ARMANTROUT, Personal Representative of the Estate of Kristen Armantrout; Josie Armantrout and Warren Armantrout, husband and wife, and the marital community composed thereof, Petitioners,
v.
Robert CARLSON, M.D., and Jane Doe Carlson, husband and wife, and the marital community composed thereof, Defendants, and
Cascade Orthopaedics, a partnership; and/or John Does 1-100, partners therein, Respondents.
No. 81195-4.
Supreme Court of Washington.
October 2, 2008.

ORDER
¶ 1 This matter came before the Court on its October 2, 2008, En Banc Conference. The Court considered the Petition and the files herein. A majority of the Court voted in favor of the following result:
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the Petition for Review is granted.
/s/ Gerry L. Alexander
Chief Justice